                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION
CHERYL RODGERS                                       CASE NO. 3:19-CV-00253
VERSUS                                               JUDGE TERRY A. DOUGHTY
SONNY PERDUE, ET AL.                                 MAG. JUDGE KAREN L. HAYES


                                            RULING

       Pending before the Court is a Motion to Dismiss [Doc. No. 16] filed by Defendants Sonny

Perdue, Secretary of the United States Department of Agriculture; Clarence Hawkins

(“Hawkins”); and Vernell Wilson-Williams (“Wilson-Williams”), pursuant to Federal Rule of

Civil Procedure 12 (b)(6). Defendants move to dismiss the claims of Plaintiff Cheryl Rodgers

(“Rodgers”) against Hawkins and Wilson-Williams because they are not proper Defendants.

Additionally, Defendants move to dismiss Rodgers’ claims for age and race discrimination and

retaliation because she failed to allege facts that would show she suffered any adverse employment

action on the basis of these improper considerations.

I.     FACTS AND PROCEDURAL HISTORY

       This suit arises from Rodgers’ claim that the United States Department of Agriculture

(“USDA”) did not select her for promotion to Supervisory Loan Specialist (Gen) (Area Director),

GS-1165-12/13 with the Rural Development office in Monroe, Louisiana, because of her age,

in violation of the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621-

634, and her race (White), in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. § 2000e, et seq.

       According to her Complaint, Rodgers was a loan specialist at the USDA Rural

Development office in Monroe. [Doc. No. 1, ¶ 13]. She has since retired. Id.
        In June 2015, Rodgers applied for the Supervisory Loan Specialist (Gen) GS-1165-12/13

(“Area Director”) position (vacancy no. LA-2015-179). Id. at ¶ 5. At the time of her application,

Rodgers had 33 years of experience and was placed on the “best qualified list” and granted an

interview. Id. at ¶ 8. A second interview was held with Rodgers, but she was not selected for the

position. Id. Instead, a younger African-American woman was chosen, Wilson-Williams. Id. at ¶

24. Rodgers claims that she was more qualified than the selectee, but did not receive the promotion

because of her age and race.1 Id. at ¶¶ 26-27, 29.

       According to Rodgers, the USDA failed to hire according to its own policies and

procedures when Wilson-Williams was selected, and this specific failure ostensibly constitutes

discrimination against Rodgers based on age and race. Id. at ¶17.

       Nowhere in Rodgers’ twenty-two (22) page complaint does she list her own age or the age

of the selectee, Wilson-Williams. However, the relevant ROI (“Record of Investigation”)

which Rodgers routinely references in her complaint identifies her date of birth as November 16,

1961, and Wilson-Williams’s date of birth as December 6, 1965, a difference of only four (4) years

with both individuals being over 40 years old.

       For her claim of retaliation, Rodgers’ Complaint makes conclusory references to “reprisal”

in paragraphs 13, 18, and the Prayer for Relief. However, she mentions only a single event, the

issuance of a letter of warning on June 22, 2016, and alleges this event should constitute reprisal

Id. at ¶¶ 37, 42, 45. Absent from the Complaint is any specific date that would indicate the

beginning of the protected activities for which Rodgers alleges retaliation. However, according


       1
         Two additional persons, Bruce Norwood and Steven Brister, make similar allegations of
discrimination based on their non-selection for the same position in two additional, separate
lawsuits. See Bruce Norwood v. Sonny Perdue, et al., 19-00256 (W.D. LA. February 27, 2019);
Steven Brister v. Sonny Perdue, et al., 19-00258 (W.D. LA. February 27, 2019). The Court granted
Defendants’ motion to dismiss Norwood’s Complaint, and Defendants’ motion to dismiss Brister’s
claims is pending.



                                                 2
to the frequently referenced ROI, the earliest EEOC contact was August 26, 2015, when

Rodgers called the EEOC office to initiate a complaint. This call took place after the alleged

adverse action. (i.e., notice of non-selection in July 2015).

       On February 27, 2019, Rodgers filed a Complaint in this Court.

       On July 9, 2019, a Notice of Intent to Dismiss issued for failure to effect service within

ninety (90) days. When that failure was not remedied, on August 7, 2019, the lawsuit was

dismissed.

       On September 6, 2019, within thirty (30) days, Rodgers moved to re-open the case. That

motion was granted. [Doc. No. 7].

       On January 21, 2020, Defendants filed the instant motion. Any opposition to the motion

was due no later than February 12, 2020. No opposition was filed.

II.    LAW AND ANALYSIS

       A. Standard of Review

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a case for

failure to state a claim upon which relief can be granted. The Court must accept as true all well-

pleaded facts contained in the plaintiff’s complaint and view them in the light most favorable to

the plaintiff. Taylor v. Books A Million, 296 F.3d 37 6, 378 (5th Cir. 2002) (citation omitted). In

deciding a Rule 12(b)(6) motion, “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To “survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Gonzalez, 577 F.3d at 603 (quoting Iqbal, 556 U.S. at 678, (2009)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “It




                                                  3
follows, that ‘where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘shown’—‘that the pleader is

entitled to relief.’” Id.

        B. Claims Against Hawkins and Wilson-Williams

        Title VII prohibits an “employer” from discriminating against “any individual ... because

of such individual's race, color, religion, sex, or national origin. . . .” 42 U.S.C. § 2000e–2(a). “As

Title VII prohibits discrimination in the employment context, see 42 U.S.C. §§ 2000e–2(a),

2000e–5, generally only employers may be liable under Title VII.” Turner v. Baylor Richardson

Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Oden v. Oktibbeha Cnty., Miss., 246 F.3d 458,

462 (5th Cir.2001)). “Under Title VII . . . the proper defendant is ‘the head of the department,

agency, or unit, as appropriate’” in claims against a federal agency. Honeycutt v. Long, 861 F.2d

1346, 1349 (5th Cir. 1988) (quoting 42 U.S.C. § 2000e–16(c)); 29 U.S.C. § 794a(a)(1) (adopts

Title VII procedures).

        Under the ADEA, it is “unlawful for an employer to fail or refuse to hire or to discharge

any individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual's age.” 29 U.S.C. §

623(a)(1). The ADEA likewise authorizes suits against employers for age discrimination. See 29

U.S.C. § 623(a). Although the ADEA does not specifically identify who must be named as proper

party defendant, “[t]he Supreme Court has . . . held that the ADEA is to be construed in accordance

with Title VII [of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., prohibiting other forms

of employment discrimination]. See Honeycutt v. Long, 861 F.2d 1346, 1349 (5th Cir. 1988).

Thus, the appropriate defendant to be sued under the ADEA is the same person as under Title VII.

See Ellis v. United States Postal Service, 784 F.2d 835, 838 (7th Cir.1986) (finding that although

the ADEA does not specify that the head of the agency be named as the proper defendant in an




                                                  4
age discrimination case against a federal agency employer, it should be construed consistently

with Title VII, and, therefore, the only proper party defendant is the head of the agency).

       Additionally, Fifth Circuit precedent is clear that individuals are not liable under Title VII

or the ADEA. See Malcolm v. Vicksburg Warren Sch. Dist. Bd. of Trustees, 709 Fed. App’x. 243,

247 (5th Cir. 2017) (citing Medina v. Ramsey Steel Co., 238 F.3d 674, 686 (5th Cir. 2001)) (citation

omitted).

       The head of the USDA is the Secretary of Agriculture. Rodgers has failed to state factual

allegations or cite this Court to any law which would allow claims to be asserted against individual

Defendants Hawkins and Wilson-Williams, which include retaliation claims, whether asserted

under Title VII or the ADEA. Therefore, Rodgers has failed to state a claim against these

individual Defendants, and they must be dismissed.

        C. Rodgers’ Race Discrimination Allegations

       Rodgers claims that she was not selected for the position of Area Director because

the USDA failed to hire according to its own policies and procedures. ECF Doc. 1 ¶¶ 18,

29. She baldly alleges that this failure amounts to “a pretext to hide the defendants’

discriminatory animus.” Id. at ¶ 46. In support of this ultimate legal conclusion, Rodgers makes

only fleeting and cryptic references to her race and the race of the selectee that fail to raise her

right to relief beyond the speculative level.

       Rodgers only speculates as to the existence of racial animus in her non-selection. First,

she queries: “... [w]hy should there be such an issue made with regard to [Plaintiff], a white female,

so far as to issuing a letter of warning to her when no such action was taken against Vernell Wilson-

Williams, a black female?” Id. at ¶ 38. Then she points to the fact that Hawkins and Wilson-

Williams are the same race.

       To state a plausible claim for unlawful discrimination, a plaintiff must “plead




                                                  5
sufficient facts on all of the ultimate elements of a disparate treatment claim.” Chim v. Univ. of

Texas, 836 F.3d 467, 470 (5th Cir. 2016). At the pleading stage, a plaintiff is not required to “make

out a prima facie case of discrimination in order to survive a Rule 12(b)(6) motion to dismiss. Raj

v. La. State Univ., 714 F.3d 322, 331 (5th Cir. 2013). Nevertheless, the plaintiff’s complaint

still must plausibly address “the ultimate question in a Title VII disparate treatment claim,” that

is, “whether a defendant took the adverse employment action against a plaintiff because of her

protected status.” Raj, 714 F.3d at 331.

       Here, the Complaint includes no factual allegations that could support Rodgers’ bare

assertions of discriminatory motivation. Simple speculation of discriminatory animus falls

short of establishing a viable claim under VII. See English v. Purdue, 777 F. App'x 94, 100 (5th

Cir. 2019) (“That another employee was treated better and given more opportunities does not

become actionable under federal law just because she was female or because she was

younger. More is needed to raise [plaintiff’s] claims above a speculative level”). Accordingly,

Defendants are entitled to dismissal of Rodgers’ race discrimination claims.

       D. Rodgers’ Age Discrimination Allegations

       When a plaintiff alleges age discrimination, “liability depends on whether the protected

trait actually motivated the employer's decision.” Reeves v. Sanderson Plumbing Products, Inc.,

530 U.S. 133, 141 (2000). That is, the individual’s age must have “actually played a role in [the

employer’s decision making] process and had a determinative influence on the outcome.” Id.

Therefore, by a preponderance of the evidence, the plaintiff must prove that age was the “but-for”

cause of the challenged adverse employment action. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,

177–78 (2009).

       A plaintiff may prove her case by direct or circumstantial evidence. Reeves, 530 U.S. at

141. Evidence is direct when it “proves the fact of discriminatory animus without inference or




                                                 6
presumption.” Terry v. Promise Hosp. of Ascension, Inc., CIV.A. No. 13–128–SDD, 2014 WL

4161581, at *5 (M.D. La. Aug. 19, 2014).         Evidence is circumstantial when an inference is

required for the evidence to tend to prove discriminatory animus. Id.

       If a plaintiff lacks direct evidence, court employ the burden-shifting framework of

McDonnell–Douglas. Reeves, 530 U.S. at 142–43. At the first step of that framework, a plaintiff

must establish a prima facie case of discrimination by showing that: (1) he was over 40 years of

age; (2) qualified for the position; (3) not promoted; and (4) the position was filled by someone

younger. Leal v. McHugh, 731 F.3d 405, 410-11 (5th Cir. 2013). When the selectee is also in the

age-protected class, the analysis becomes a comparator of the age between the age-protected

applicants. Specifically, a comparator need not be outside the protected group, under age 40, but

must be substantially younger than the complainant. O’Connor v. Consolidated Coin Caterers

Corp., 517 U.S. 308 at 311 (1996).

       In this case, the Complaint includes no factual allegations that could support

Rodgers’ conclusory assertions of discriminatory motivation. Rodgers claims the USDA failed

to hire according to its own policies and procedures, but, even if true, such claims do not constitute

age discrimination on their face. Unlike her race claim, Rodgers fails to mention both her age and

the age of the selectee.

       As previously stated said dates of birth gleaned from the ROI indicate an age difference of

only four (4) years between the two candidate. Even at this stage of the litigation, such factual

allegations fail to rise above the speculative level. See Bauer v. Albemarle Corp., 169 F.3d 962,

967 (5th Cir.1999) (“[A]n employee's subjective belief of discrimination alone is not sufficient

to warrant judicial relief.”). Accordingly, Defendants are entitled to dismissal of Rodgers’ age

discrimination claims.




                                                  7
         E. Rodgers’ Retaliation Allegations

         Finally, Rodgers alleges that “the defendants’ conduct as alleged above constitutes

retaliation against Plaintiff because she engaged in activities protected by Title VII and the

ADEA.” [Doc. No. 1, ¶ 48]. The Complaint does not fully explain the defendants’ “conduct,”

other than a reference to a letter of warning (“Letter”) issued to Rodgers on June 22, 2016. Id.

at ¶¶ 35-42. The Letter was apparently issued to Rodgers allegedly due to her “disrespectful

and unprofessional behavior.” Id. at ¶ 35. The Letter, in addition to itself being an alleged

adverse employment action, referenced events which Rodgers disputes. According to

Rodgers, the events disputed in the Letter are adverse employment actions. Rodgers makes no

allegations to suggest that Defendants’ failure to select or promote her to the Area Supervisor

position was itself retaliatory.

         “To state a claim for retaliation in violation of Title VII, a plaintiff must allege that (1) he

participated in an activity protected by Title VII; (2) his employer took an adverse employment

action against him; and (3) a causal connection exists between the protected activity and

the adverse employment action.” Leal v. McHugh, 731 F.3d 405, 416-17 (5th Cir. 2013).

“To constitute prohibited retaliation, an employment action must be ‘materially adverse,’

one that      would ‘dissuade[] a reasonable worker from making or supporting a charge of

discrimination.’” Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009) (quoting

Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 68 (2006) “Material adversity” is

required because “it is important to separate significant from trivial harms.” Burlington, 548 U.S.

at 68.

         Several of the actions identified in the Complaint are not “adverse employment actions.”

Namely, the letter of warning itself and the lower employment rating. See Perez v. Brennan, 766




                                                    8
Fed. App’x. 61, 64 (5th Cir. 2019) (finding a letter identifying instances of misconduct not to be

an adverse employment action); see also Hernandez v. Johnson, 514 F. App'x. 492, 499 (5th Cir.

2013). Written warnings and unfavorable performance reviews are not adverse employment

actions where colorable grounds exist for disciplinary action or where the employee continues to

engage in protected activity. See Jackson v. Honeywell Int'l, Inc., 601 Fed.Appx. 280, 286

(5th Cir. 2015).

        Additionally, Rodgers entirely fails to allege facts to establish a causal link sufficient to

establish a prima facie case. A prima facie showing is established if evidence shows that “the

employer's decision [to take adverse action] was based in part on knowledge of the

employee's protected activity.” Medina v. Ramsey Steel Co., Inc., 238 F.3d 674, 684 (5th Cir.

2001). Under these circumstances, the Court finds that Rodgers has also failed to state a claim as

a matter of law as to retaliation under either statute.

III.    CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED, and Rodgers’

Complaint is DISMISSED WITH PREJUDICE.

        Monroe, Louisiana, this 18th day of February, 2020.



                                                          ____________________________________
                                                           TERRY A. DOUGHTY
                                                           UNITED STATES DISTRICT JUDGE




                                                   9
